DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to remarks and amendments filed on 8/16/2022.  Claims 9 and 15 are cancelled.  Claims 1-8, 10-14, and 16-18 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0132506 ("Cheng") in view of U.S. Patent Publication No. 2018/0350856 ("Masagaki").
Regarding claim 1, Cheng discloses an image sensing device comprising: 
a pixel array including hybrid pixel groups that are arranged in rows and columns (array, Abstract, paragraph [0043]), each of the hybrid pixel groups (for example see Figs. 7, 11) including a plurality of color detection pixels (110a, Fig. 7, 10, 12-14, or 16) and a plurality of distance detection pixels (110b, Fig. 7, 10, 12-14, or 16), wherein each of the hybrid pixel groups (paragraph [0043]) further includes: 
first photoelectric conversion elements (110a, Figs. 10, 12-14, or 16) disposed in the color detection pixels (110a can detect red, green, or blue, paragraph [0025]),  and configured to perform photoelectric conversion of light incident upon the color detection pixels (paragraph [0014]); 
second photoelectric conversion elements (110b, Figs. 10, 12-14, or 16) disposed in the distance detection pixels (110b have phase detection function, paragraphs [0028], [0039]) and configured to perform photoelectric conversion of light incident upon the distance detection pixels (paragraph [0014]); 
first device isolation structures (120, 140, labeled in Fig. 3, see Figs. 10, 12-14, 16, paragraph [0020]) disposed between the first photoelectric conversion elements (110a, Figs. 10, 12-14, or 16); 
second device isolation structures (120, 140, between 110b, labeled in Fig. 3, see Figs. 10, 12-14, 16) disposed between the second photoelectric conversion elements (110b, Figs. 10, 12-14, or 16); 
first microlenses (190A, Figs. 10, 12-14, 16) disposed over the first photoelectric conversion elements (110a, Figs. 10, or 16), and configured to allow incident light to be focused at the first photoelectric conversion elements (110a, Figs. 10, 12-14, or 16); and 
a second microlens (190B, Figs. 10, 12-14, 16) disposed over the second photoelectric conversion elements (110b, Figs. 10, 12-14, or 16).
Cheng does not explicitly disclose that the second lens is configured to allow incident light to be focused at the second device isolation structures, nor that the second photoelectric conversion elements extend to a lower region of the second device isolation structures such that the second photoelectric conversion elements are connected to each other.
However, Masagaki discloses a lens (232, Figs. 24A-B or 37) is configured to allow incident light to be focused at the second device isolation structures (311, Fig. 24A-B, see paragraph [0227] or 311B, Fig. 37).  Further, in another embodiment illustrated in Fig. 17, Masagaki discloses photoelectric conversion elements (291-1 and 291-3, Fig. 17) extend to a lower region of the second device isolation structures (311B, Fig. 17) such that the second photoelectric conversion elements (291-1 and 291-3, Fig. 17) are connected to each other (302 connects the two photoelectric conversion elements, see paragraph [0192]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to focus incident light on an isolation structure as disclosed by Masagaki in the pixel of Cheng in order to ensure sufficient light is received by both photodetectors and reduce the difference between the pixel signals.  It would have also been obvious to one of ordinary skill in the art before the effective filing date to have photoelectric conversion elements extend to a lower region of the second device isolation structures such that the second photoelectric conversion elements are connected to each other as disclosed by Masagaki in the pixel of Cheng in order to easily cause charges to leak into the other photoelectric conversion element in the case where charges stored in one of the photoelectric conversion elements overflows.
Regarding claim 2, Cheng in view of Masagaki discloses the image sensing device according to claim 1, and Cheng further discloses wherein: 
the first microlenses (190A, Figs. 7, 10, 11-12, 16) are disposed over the first photoelectric conversion elements (110a, Figs. 10, 12, or 16) in one-to-one correspondence (paragraph [0039]) with the first photoelectric conversion elements (110a, Figs. 10, 12, or 16).
Regarding claim 3, Cheng in view of Masagaki discloses the image sensing device according to claim 1, and Cheng further discloses that the second microlens (190B, Figs. 7, 10, 11-12, 16) corresponds to a single microlens disposed to cover all of the second photoelectric conversion elements (110b, Figs. 10, 12, or 16, paragraph [0039]: “The at least one second lens 190B covers the phase detection units 110b”).
Regarding claim 8, Cheng in view of Masagaki discloses the image sensing device according to claim 1, and Cheng further discloses that the second device isolation structures (120, 140, between 110b, labeled in Fig. 3, see Figs. 10, 12, 16) include a second device isolation structure (see example embodiment in Fig. 14) having a shorter length than those of the first device isolation structures (isolation structure between 110b can include only 120, Fig. 14 creating a shorter structure than those surrounding 110a).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Masagaki further in view of U.S. Patent Publication No. 2021/0006756 ("Sato").
Regarding claim 4, Cheng in view of Masagaki discloses the image sensing device according to claim 1, and Cheng further discloses: 
color filters (RGB, Figs. 10, 12, 15, or 16) disposed between the first photoelectric conversion elements (110a, Figs. 10, 12, or 16) and the first microlenses (190A, Figs. 7, 10, 11-12, 16, see paragraph [0039]: “The color filters R, G and B at least cover the image sensing units 110a”); and at least one [transparent] transmission layer (W, Fig. 16) disposed between the second photoelectric conversion elements (110b, Figs. 10, 12, or 16) and the second microlens (190B, Figs. 7, 10, 11-12, 16).
Cheng in view of Masagaki does not disclose that the transmission layer is an infrared (IR) transmission layer.
However, Sato discloses at least one infrared (IR) transmission layer (30IR, Fig. 18) disposed between the second photoelectric conversion elements (partial view does not show the photoelectric conversion elements, but described in paragraph [0187] as phase detection pixels, see also Fig. 17) and the second microlens (41A, Fig. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an infrared transmission layer as disclosed by Sato in the device of Cheng in view of Masagaki in order to obtain an image sensor with visible and infrared light sensitivity as well as depth sensing capabilities in an integrated, low-cost manner.
Regarding claim 5, Cheng in view of Masagaki further in view of Sato discloses the image sensing device according to claim 4, and Cheng further discloses: 
a grid structure (160, Figs. 10, 12-14, or 16) disposed between the color filters (RGB, Figs. 10, 12-14, or 16) included in the color detection pixels (110a, Figs. 10, 12-14, or 16) and not included in the distance detection pixels (160 is not included between 110b pixels, Figs. 10, 12-14, or 16), the grid structure configured to prevent crosstalk from occurring between the color filters (160 is a shield layer and therefore prevents crosstalk, paragraph [0022]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Masagaki further in view of U.S. Patent Publication No. 2021/0120198 ("Kim").
Regarding claim 6, Cheng in view of Masagaki discloses the image sensing device according to claim 1, but does not explicitly disclose that the plurality of color detection pixels includes: first to third color detection pixels, each of the first to third color detection pixels arranged in a (2x2) array structure including two columns and two rows.
However, Kim discloses a plurality of color detection pixels (pixels within SIPX_B, SIPX_G, SIPX_R, Fig. 13) includes: first to third color detection pixels (RGB, Fig. 13), each of the first to third color detection pixels arranged in a (2x2) array structure including two columns and two rows (each pixel SIPX_B, SIPX_G, SIPX_R, Fig. 13 has four subpixels IPX1-IPX4 arranged in a 2x2 array).
It would have been obvious to one of ordinary skill in the art before the effective filing date to arrange each of the first to third color detection pixels in a 2x2 array as disclosed by Kim in the device of Cheng in view of Masagaki in order to improve the readout speed as well as the noise performance by essentially creating larger color detection pixels. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Masagaki further in view of U.S. Patent Publication No. 2019/0019835 ("Tanaka").
Regarding claim 7, Cheng in view of Masagaki discloses the image sensing device according to claim 1, but does not explicitly disclose that the distance detection pixels are arranged in a (2x2) array structure including two columns and two rows.
However, Tanaka discloses distance detection pixels (2A, Fig. 22, paragraph [0172]) are arranged in a (2x2) array structure including two columns and two rows (Fig. 22, paragraph [0178]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to arrange the distance detection pixels in a 2x2 array structure as disclosed by Tanaka in the device of Cheng in view of Masagaki in order to improve the readout speed as well as the noise performance by essentially creating a large distance detection pixel. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Masagaki further in view of U.S. Patent Publication No. 2020/0273892 ("Perkins").
Regarding claim 10, Cheng in view of Masagaki discloses the image sensing device according to claim 1, but does not explicitly disclose that the second device isolation structures include material that reflects light.
However, Perkins discloses isolation structures (208-2, Figs. 10A, 12A, 14A) include material that reflects light (208-2 reflects incident light, paragraph [0085], therefore the structures inherently include material that reflects light).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the isolation structure be reflective as disclosed by Perkins in the device of Cheng in view of Masagaki in order to improve sensitivity by redirecting the light and increasing the path length of the incident light.  
Claims 11-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Sato further in view of Masagaki.
Regarding claim 11, Cheng discloses an image sensing device comprising: 
a substrate (100a, Figs. 10, 12-14, or 16) including a color detection region (region where 110a is located, Figs. 10, 12-14, or 16) and a distance detection region (regions where 110b is located, Figs. 10, 12-14, or 16); 
first photoelectric conversion elements (110a, Figs. 10, 12, or 16) disposed in the color detection pixels (110a can detect red, green, or blue, paragraph [0025]), and configured to perform photoelectric conversion of light incident upon the color detection pixels (paragraph [0014]); 
second photoelectric conversion elements (110b, Figs. 10, 12, or 16) disposed in the distance detection pixels (110b have phase detection function, paragraphs [0028], [0039]) and configured to perform photoelectric conversion of light incident upon the distance detection pixels (paragraph [0014]); 
first device isolation structures (120, 140, labeled in Fig. 3, see Figs. 10, 12, 16, paragraph [0020]) disposed between the first photoelectric conversion elements (110a, Figs. 10, 12, or 16); 
second device isolation structures (120, 140, between 110b, labeled in Fig. 3, see Figs. 10, 12, 16) disposed between the second photoelectric conversion elements (110b, Figs. 10, 12, or 16);  
color filters (R or B, Figs. 10, 12-14, or RGB, Fig. 16) disposed over the first photoelectric conversion elements (110a, Figs. 10, 12-14, or 16); 
at least one transmission layer (W, Fig. 16) disposed over the second photoelectric conversion elements (110b, Fig. 16) to allow transmission of light to reach the second photoelectric conversion elements (paragraphs [0040]-[0041]); 
a grid structure (160, Figs. 10, 12-14, or 16) disposed between the color filters (Figs. 10, 12-14, or 16) and configured to prevent crosstalk from occurring between the color filters (160 is a shield layer and therefore prevents crosstalk, paragraph [0022]); 
first microlenses (190A, Figs. 10, 12-14, 16) disposed over the color filters; and 
a second microlens (190B, Figs. 10, 12-14, 16) disposed over the at least one [transparent] transmission layer (W, Fig. 16).
Cheng does not disclose that the transparent layer is an infrared (IR) transmission layer to allow transmission of IR light, nor that the second photoelectric conversion elements extend to a lower region of the second device isolation structures such that the second photoelectric conversion elements are connected to each other.
However, Sato discloses at least one infrared (IR) transmission layer (30IR, Fig. 18) disposed over the second photoelectric conversion elements (partial view does not show the photoelectric conversion elements, but described in paragraph [0187] as phase detection pixels, see also Fig. 17) to allow transmission of IR light (paragraph [0138]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an infrared transmission layer as disclosed by Sato in the device of Cheng in order to obtain an image sensor with visible and infrared light sensitivity as well as depth sensing capabilities in an integrated, low-cost manner.
Further, Masagaki discloses photoelectric conversion elements (291-1 and 291-3, Fig. 17) extend to a lower region of the second device isolation structures (311B, Fig. 17) such that the second photoelectric conversion elements (291-1 and 291-3, Fig. 17) are connected to each other (302 connects the two photoelectric conversion elements, see paragraph [0192]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have photoelectric conversion elements extend to a lower region of the second device isolation structures such that the second photoelectric conversion elements are connected to each other as disclosed by Masagaki in the pixel of Cheng in order to easily cause charges to leak into the other photoelectric conversion element in the case where charges stored in one of the photoelectric conversion elements overflows.
Regarding claim 12, Cheng in view of Sato further in view of Masagaki discloses the image sensing device according to claim 11, and Cheng further discloses: the first microlenses (190A, Figs. 10, 12-14, 16) are disposed over the color filters (color filters over 110a, Figs. 10, 12, or 16) in one-to-one correspondence  (paragraph [0039]) with the color filters (color filters over 110a, Figs. 10, 12, or 16).
Regarding claim 13, Cheng in view of Sato further in view of Masagaki discloses the image sensing device according to claim 11, and Cheng discloses that the second microlens (190B, Figs. 10, 12-14, 16) corresponds to a single microlens disposed to cover the at least one [transparent] transmission layer (W, Fig. 16).  Sato discloses at least one infrared (IR) transmission layer (30IR, Fig. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an infrared transmission layer as disclosed by Sato in the device of Cheng in order to in order to obtain an image sensor with visible and infrared light sensitivity as well as depth sensing capabilities in an integrated, low-cost manner.
Regarding claim 14, Cheng in view of Sato further in view of Masagaki discloses the image sensing device according to claim 11, and Cheng further discloses that the second device isolation structures (120, 140, between 110b, labeled in Fig. 3, see Figs. 10, 12, 16) include a second device isolation structure (see example embodiment in Fig. 14) having a shorter length than those of the first device isolation structures (isolation structure between 110b can include only 120, Fig. 14 creating a shorter structure than those surrounding 110a).
Regarding claim 16, Cheng in view of Sato further in view of Masagaki discloses the image sensing device according to claim 11, and Masagaki further discloses at least one of the second device isolation structures (311B, Fig. 37) has a length (paragraph [0298]) such that light reflected by the second device isolation structure (311B, Fig. 37) is received by the second photoelectric conversion elements (291-1, 291-2, Fig. 37) and converted by the second photoelectric conversion elements (291-1, 291-2, Fig. 37, paragraph [0298]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to choose a length of the isolation structure such that light is received by the second photoelectric conversion elements as disclosed by Masagaki in the pixel of Cheng in view of Sato in order to ensure light is diffracted and divided to enter both photoelectric conversion elements and therefore suppress loss of sensitivity.
Regarding claim 18, Cheng in view of Sato further in view of Masagaki discloses the image sensing device according to claim 11, and Cheng further discloses no grid structure (Fig. 16) is disposed in the transmission layer (W, Fig. 16).   Sato discloses at least one infrared (IR) transmission layer (30IR, Fig. 18).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Sato and Masagaki further in view of Perkins.
Regarding claim 17, Cheng in view of Sato further in view of Masagaki discloses the image sensing device according to claim 11, but does not explicitly disclose that the second device isolation structures include material that reflects light.
However, Perkins discloses isolation structures (208-2, Figs. 10A, 12A, 14A) include material that reflects light (208-2 reflects incident light, paragraph [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the isolation structure be reflective as disclosed by Perkins in the device of Cheng in view of Sato further in view of Masagaki in order to improve sensitivity by redirecting the light and increasing the path length of the incident light.
Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive. 
Applicant argues that Masagaki fails to teach the claimed features of “photoelectric conversion elements extend to a lower region of the second device isolation structures such that the second photoelectric conversion elements are connected to each other,” and points to Figs. 24 and 39.  Examiner agrees that these two specific figures do not disclose the quoted claimed features, however, in at least one other embodiment as shown in Fig. 17, Masagaki teaches the claimed features. 
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Masagaki provides motivation for connecting two photoelectric conversion elements to each other, which is to easily cause charges to leak into the other photoelectric conversion element in the case where charges stored in one of the photoelectric conversion elements overflows, see paragraph [0192].  Therefore, applicant’s arguments are not persuasive and this final rejection is proper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2020/0035734 ("Cheng") discloses photoelectric conversion elements (104, Figs. 11B or 23) extend to a lower region of the second device isolation structures (112a-c, Figs. 11 or 23) such that the second photoelectric conversion elements are connected to each other (see Figs. 11 or 23).
U.S. Patent Publication No. 2017/0104020 ("Lee") discloses photoelectric conversion elements (110a, Fig. 10) extend to a lower region of the second device isolation structures (105a, Fig. 10) such that the second photoelectric conversion elements are connected to each other (see Fig. 10).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878